Cite as: 550 U. S. ____ (2007)            1

                     Opinion in Chambers

SUPREME COURT OF THE UNITED STATES
                         _________________

        Nos. 06A1001 and 06A1002 (06–1195 and 06–1196)
                         _________________


        LAKHDAR BOUMEDIENE ET AL.
06–1195              v.
  GEORGE W. BUSH, PRESIDENT OF THE UNITED
               STATES, ET AL.

   KHALED A. F. AL ODAH, NEXT FRIEND OF FAWZI
    KHALID ABDULLAH FAHAD AL ODAH, ET AL.
06–1196               v.
             UNITED STATES ET AL.
ON APPLICATIONS FOR EXTENSION OF TIME AND SUSPENSION
            OF ORDER DENYING CERTIORARI
                        [April 26, 2007]

    CHIEF JUSTICE ROBERTS, Circuit Justice.
    We denied applicants’ petitions for certiorari, 549 U. S.
___ (2007), and they now bring two requests: first, a 122
day extension of time in which to file a petition for rehear
ing of the order denying certiorari, and second, suspension
of the order denying certiorari. Both applications are
denied.
    1. This Court’s Rules expressly provide for extensions of
time in which to file a petition for writ of certiorari, Rule
13.5, or a petition for rehearing of a “judgment or decision
. . . on the merits,” Rule 44.1, but they do not provide for
any extension of time in which to file a petition for rehear
ing of an order denying certiorari. Such an order is plainly
not a “judgment or decision . . . on the merits.” Indeed,
while Rule 44.1 establishes a 25-day period for filing a
petition for rehearing of a judgment on the merits “unless
the Court or a Justice shortens or extends the time,” Rule
2                  BOUMEDIENE v. BUSH

                     Opinion in Chambers

44.2, articulating a 25-day period for filing a petition for
rehearing of an order denying certiorari, contains no such
exception, confirming that the Rules do not contemplate
granting an extension for such petitions.
   2. An order denying certiorari “will not be suspended
pending disposition of a petition for rehearing except by
order of the Court or a Justice.” Rule 16.3. This most
extraordinary relief will not be granted unless there is a
“reasonable likelihood of this Court’s reversing its previ
ous position and granting certiorari.” Richmond v. Ari
zona, 434 U. S. 1323 (1977) (Rehnquist, J., in chambers).
In arguing for suspension, applicants point to a motion
filed by the Government in the District Court as part of
ongoing proceedings below. They contend that, if the
motion is granted, or if certain other actions are taken by
the lower courts, there will be an adverse effect on the
review available to them under the Detainee Treatment
Act of 2005, Tit. X, 119 Stat. 2739. This does not satisfy
the rigorous standard we have established for Rule 16.3
relief. Applicants do not even point to any action by the
lower courts as prompting their request for extraordinary
relief—only the filing of motions and possible court action.
Such grounds can hardly provide a basis for believing this
Court would reverse course and grant certiorari. Accord
ingly, suspension of the order is not warranted.